IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                   : No. 506
                                         :
APPOINTMENT TO INTERBRANCH               : JUDICIAL ADMINISTRATION DOCKET
COMMISSION FOR GENDER, RACIAL            :
AND ETHNIC FAIRNESS                      :


                                       ORDER

PER CURIAM
         AND NOW, this 4th day of December, 2018, Jessie L. Smith, Esquire, Dauphin

County, is hereby appointed as a member of the Interbranch Commission for Gender,

Racial and Ethnic Fairness for a term of two years, commencing December 31, 2018.